Mr. Presiding. J cfstice Gary delivered the opinion oe the Court. The appellees sued the appellant for §2,500 which they claimed because they had sold, for §17,500, the property mentioned in a paper delivered to them by appellant as follows ; “ Chicago, May 9, 1890. Messrs. Snow & Dickinson ; I hereby authorize you to sell my property, No. 48 Eldridge Court, within 30 days from date, at fifteen thousand dollars ($15,000) net to me, the excess to be your commission. Terms, one-third cash; balance 1 and 2 years, at 6 per cent, or all cash. John V. A. Weaver.” The case was tried without a jury. The appellant endeavored to show that he delivered the paper—not as a contract —but to become a contract only upon the happening of a certain contingency which never happened. This was a competent defense. Counselman v. Collins, 35 Ill. App. 68. But the court found against him upon conflicting testimony. It is urged that “ my property, 48 Eldridge Court,” is not a sufficient description. There being an Eldridge Court in the city of Chicago, where the appellant was part owner of No. 48, and the contract being dated at Chicago, the presumption is that the contract referred to that property. Harding v. Strong, 42 Ill. 148; White v. Hermann, 51 Ill. 243. That the property was sold for §17,500 to a purchaser who was ready, able and willing to take and pay for it, is abundantly proved, and if any of the terms of the contract as to payments, abstract or deed, were unsatisfactory to the appellant he should have objected on that ground, and not have refused absolutely to sell, as the testimony for the appellees is. Smith v. Keeler, 51 Ill. App. 267; 151 Ill. 518. Whether the appellees had a broker’s license or not is immaterial, as no city ordinance is in the record. A reference to ordinances by articles and sections, does not bring them into the case. Ordinances must be proved by copy put in evidence. Lindsay v. Chicago, 115 Ill. 120. The court can not take judicial notice of them. People v. Chicago, 27 Ill. App. 217. The allowance of interest may have been wrong, but no point on it was made below. It is now too late. Gifford v. McGuern, 51 Ill. App. 387. It is a case of conflicting testimony upon which the finding below is conclusive. The judgment is affirmed.